



Exhibit 10.1
SALESFORCE.COM, INC.
2014 INDUCEMENT EQUITY INCENTIVE PLAN
(As Amended and Restated Effective June 2, 2016)
1. Purposes of the Plan. The purposes of this Plan are:
 
 
•
 
to attract and retain the best available Employees,

 
 
•
 
to provide incentive to Employees, and

 
 
•
 
to promote the success of the Company’s business.

The Plan permits the grant of Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Bonus Awards,
Performance Units and Performance Shares. Each Award under the Plan is intended
to qualify as an employment inducement award under New York Stock Exchange
Listing Rule 303A.08 (the “Listing Rule”) and the Plan shall be interpreted and
administered accordingly.
2. Definitions. As used herein, the following definitions will apply:
(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b) “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Bonus Awards, Performance Units or Performance Shares.
(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. Each
Award Agreement is subject to the terms and conditions of the Plan.


1

--------------------------------------------------------------------------------




(f) “Award Transfer Program” means any program instituted by the Administrator
that would permit Participants the opportunity to transfer for value any
outstanding Awards to a financial institution or other person or entity approved
by the Administrator. A transfer for “value” shall not be deemed to occur under
this Plan where an Award is transferred by a Participant for bona fide estate
planning purposes to a trust or other testamentary vehicle approved by the
Administrator.
(g) “Board” means the Board of Directors of the Company.
(h) “Cause” means, unless otherwise defined by the Participant’s Award Agreement
or contract of employment or service, any of the following: (i) the
Participant’s theft, dishonesty, or falsification of any Participating Company
documents or records; (ii) the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information; (iii) any
action by the Participant which has a detrimental effect on a Participating
Company’s reputation or business; (iv) the Participant’s failure or inability to
perform any reasonable assigned duties after written notice from a Participating
Company of, and a reasonable opportunity to cure, such failure or inability;
(v) any material breach by the Participant of any employment or service
agreement between the Participant and a Participating Company, which breach is
not cured pursuant to the terms of such agreement; or (vi) the Participant’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
which impairs the Participant’s ability to perform his or her duties with a
Participating Company.
(i) “Change in Control” means the occurrence of any of the following events:
(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
clause (i), (1) the acquisition of beneficial ownership of additional stock by
any one Person who is considered to beneficially own more than fifty percent
(50%) of the total voting power of the stock of the Company will not be
considered a Change in Control; and (2) if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, direct or indirect beneficial ownership of fifty percent
(50%) or more of the total voting power of the stock of the Company, such event
shall not be considered a Change in Control under this clause (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or.
(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any


2

--------------------------------------------------------------------------------




Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Change in Control; or
(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(j) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(k) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(l) “Common Stock” means the common stock of the Company.


3

--------------------------------------------------------------------------------




(m) “Company” means salesforce.com, inc., a Delaware corporation, or any
successor thereto.
(n) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary or other Affiliate to render services to such
entity. However, a person shall not be deemed a Consultant if inclusion of that
person as a Consultant would cause the Awards or Shares available under the Plan
to be ineligible for registration on a Form S-8 Registration Statement under the
Securities Act.
 
(o) “Director” means a member of the Board.
(p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator, in its
discretion, may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.
(q) “Dividend Equivalent” means a credit, made at the discretion of the
Administrator or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one Share for each
Share represented by an Award held by such Participant.
(r) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary or other Affiliate of the Company.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company or an Affiliate.
However, for the avoidance of doubt, although a person who is an Employee also
may be a Director, a person who already is serving as a Director prior to
becoming an Employee will not be eligible to be granted an Award under the Plan
unless permitted under the Listing Rule. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual’s
employment or termination of employment, as the case may be. For purposes of an
individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.
(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t) “Exchange Program” means a program under which (i) outstanding awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, or cash, (ii) Participants would have the opportunity to participate in an
Award Transfer Program, or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion. For the avoidance of doubt, the term
Exchange Program does not include any action authorized under Section 14 or
Section 15 of the Plan.


4

--------------------------------------------------------------------------------




(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ
Capital Market of The NASDAQ Stock Market, its Fair Market Value will be the
closing sales price for such stock (or the mean of the closing bid and asked
prices for the Common Stock, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable. If the
relevant date does not fall on a day on which the Common Stock has traded on
such securities exchange or market system, the date on which the Fair Market
Value shall be established shall be the last day on which the Common Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Administrator, in its discretion;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(v) “Fiscal Year” means the fiscal year of the Company.
(w) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
(x) “Inside Director” means a Director who is an Employee.
(y) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(aa) “Option” means a stock option granted pursuant to the Plan. All Options
granted under the Plan are intended to be Nonstatutory Stock Options.
(bb) “Outside Director” means a Director who is not an Employee.
(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.


5

--------------------------------------------------------------------------------




(dd) “Participant” means the holder of an outstanding Award.
(ee) “Participating Company” means the Company or any Affiliate.
(ff) “Performance Bonus Award” means a cash award set forth in Section 12.
(gg) “Performance Period” means the time period determined by the Administrator
in its sole discretion during which the performance objectives must be met.
 
(hh) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.
(ii) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 11.
(jj) “Plan” means this 2014 Inducement Equity Incentive Plan, as the same may be
amended from time to time.
(kk) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 8 of the Plan, or issued pursuant to the early exercise of an
Option.
(ll) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(mm) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(nn) “Section 16(b)” means Section 16(b) of the Exchange Act.
(oo) “Section 409A” means Section 409A of the Code, and any proposed, temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder,
as each may be amended from time to time.
(pp) “Securities Act” means the Securities Act of 1933, as amended.
(qq) “Service Provider” means an Employee, Director or Consultant. The Company
shall determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be a Service Provider and the effective
date of such individual’s status as, or cessation of status as, a Service
Provider. For purposes of an individual’s rights, if any, under the Plan as of
the time of the Company’s determination, all such determinations by the Company
shall be final, binding and conclusive, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination.


6

--------------------------------------------------------------------------------




(rr) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.
(ss) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 10 is designated as a Stock
Appreciation Right.
(tt) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(uu) “Tax Obligations” means tax and social insurance liability obligations and
requirements in connection with the Awards, including, without limitation,
(A) all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company or the employing Affiliate, (B) the Participant’s and, to the
extent required by the Company (or Affiliate), the Company’s (or Affiliate’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of an Award or sale of Shares, and (C) any other Company (or Affiliate)
taxes the responsibility for which the Participant has, or has agreed to bear,
with respect to such Award (or exercise thereof or issuance of Shares
thereunder).
3. Stock Subject to the Plan.
(a) Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is the sum of (i) 1,335,000 Shares, plus (ii) the number of Shares (not to
exceed a total of 2,750,000) that, as of July 9, 2014, remain available for
issuance under the Company’s 2006 Inducement Equity Incentive Plan (the “2006
Plan”) or that, after that date, otherwise would have returned to the 2006 Plan
pursuant to the terms of the 2006 Plan (for example, but not by way of
limitation, due to the expiration or forfeiture of an award thereunder). The
Shares may be authorized, but unissued, or reacquired Common Stock.
(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). Upon exercise of a Stock Appreciation Right settled in
Shares, the gross number of Shares covered by the portion of the Award so
exercised, whether or not actually issued pursuant to such exercise will cease
to be available under the Plan. Shares that have actually been issued under the
Plan under any Award will not be returned to the Plan and will not become
available for future distribution under the Plan; provided, however, that if
Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company due to failure to vest, such Shares will become
available for future grant under the Plan. Notwithstanding the foregoing, Shares
used to pay the exercise price or purchase of an Award other than an Option or
SAR or to


7

--------------------------------------------------------------------------------




satisfy the tax withholding obligations related to an Award other than an Option
or SAR will become available for future grant or sale under the Plan; Shares
used to pay the exercise price or purchase of an Option or SAR or to satisfy the
tax withholding obligations related to an Option or SAR will not become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, whether pursuant to a
Performance Bonus Award or other Award, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares actually issued pursuant to Awards transferred under any Award Transfer
Program will not be again available for grant under the Plan.
 
(c) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4. Administration of the Plan.
(a) Procedure.
(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws. The Administrator may, in its discretion
and to the extent permitted by Applicable Laws, delegate to a Committee,
including but not limited to, a Committee comprised of one or more Officers, the
authority to grant one or more Awards, without further approval of the
Administrator, on such terms and conditions as the Administrator, in its
discretion, deems appropriate. To the extent of any delegation by the
Administrator, references to the Administrator in the Plan and any Award
Agreement shall be deemed also to include reference to the applicable
delegate(s).
(iv) Delegation of Authority for Day-to-Day Administration; Authority of
Officers. Except to the extent prohibited by Applicable Law, the Administrator
may delegate to one or more individuals the day-to-day administration of the
Plan and any of the functions assigned to it in this Plan. Such delegation may
be revoked at any time. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.


8

--------------------------------------------------------------------------------




(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i) to determine the Fair Market Value;
(ii) to select the individuals to whom Awards may be granted hereunder (which
Awards shall be intended as a material inducement to the individual becoming an
Employee);
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
(iv) to approve forms of Award Agreements for use under the Plan;
 
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the method of payment for Shares
purchased under any Award, the method for satisfaction of any tax withholding
obligation arising in connection with an Award, the time or times when Awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;
(vi) to determine the terms and conditions of any Exchange Program or Award
Transfer Program and with the consent of the Company’s stockholders, to
institute an Exchange Program or Award Transfer Program (provided that the
Administrator may not institute an Exchange Program or Award Transfer Program
without first receiving the consent of the Company’s stockholders);
(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or qualifying for favorable tax
treatment under applicable foreign laws;
(ix) to modify or amend each Award (subject to Section 21 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option;
(x) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 17 of the Plan;
(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Administrator
pursuant to such procedures as the Administrator may determine;


9

--------------------------------------------------------------------------------




(xii) to allow a Participant, in compliance with all Applicable Laws including,
but not limited to, Section 409A, to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii) to determine whether Awards will be settled in Shares, cash or in any
combination thereof;
(xiv) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;
 
(xv) to require that the Participant’s rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award, as may be
specified in an Award Agreement at the time of the Award, or later if
(A) Applicable Laws require the Company to adopt a policy requiring such
reduction, cancellation, forfeiture or recoupment, or (B) pursuant to an
amendment of an outstanding Award; and
(xvi) to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award deemed necessary or
advisable for administering the Plan.
(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and shall be given the maximum deference
permitted by law.
5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Bonus Awards, Performance
Shares and Performance Units may be granted to any individual as a material
inducement to the individual becoming an Employee, as provided in the Listing
Rule.
6. Limitations on Grants. The following limitations shall apply to Awards under
the Plan: subject to adjustment as provided in Section 15, during any Fiscal
Year, no Employee will be granted:
(i) Options or SARs covering more than a total of 28,000,000 Shares;
(ii) Restricted Stock or Restricted Stock Units or Performance Shares covering
more than 14,000,000 Shares;
(iii) Performance Units having an initial value greater than $20,000,000;


10

--------------------------------------------------------------------------------




(iv) Performance Bonus Awards that could result in such Employee receiving more
than $10,000,000 in any one Fiscal Year.
(v) If an Award is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 15(c)), the
cancelled Award will be counted against the limits set forth in this Section 6.
7. Stock Options.
(a) Grant of Option. The Administrator, in its sole discretion and subject to
the terms and conditions of the Plan, may grant Options to any individual as a
material inducement to the individual becoming an Employee, which grant shall
become effective only if the individual actually becomes an Employee. Subject to
Section 6 and the other terms and conditions of the Plan, the Administrator will
have complete discretion to determine the number of Shares granted to any
Employee. Each Option shall be evidenced by an Award Agreement (which may be in
electronic form) that shall specify the exercise price, the expiration date of
the Option, the number of Shares covered by the Option, any conditions to
exercise the Option, and such other terms and conditions as the Administrator,
in its discretion, shall determine.
(b) Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than seven (7) years
from the date of grant hereof.
(c) Option Exercise Price and Consideration.
(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1) The per Share exercise price will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
(2) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised. At any time after the grant of an Option, the Administrator, in its
sole discretion, may reduce or waive any vesting criteria or waiting periods and
may accelerate the time at which any restrictions will lapse or be removed.
(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such


11

--------------------------------------------------------------------------------




consideration may consist entirely of, without limitation: (1) cash; (2) check;
(3) promissory note, to the extent permitted by Applicable Laws, (4) other
Shares, provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option will be exercised and provided that accepting such Shares will not result
in any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion; (5) consideration received by the Company
under a cashless exercise program (whether through a broker, net exercise
program or otherwise) implemented by the Company in connection with the Plan;
(6) by reduction in the amount of any Company liability to the Participant,
(7) by net exercise; (8) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws; or (9) any
combination of the foregoing methods of payment.
(d) Exercise of Option.
(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability or as a result of a termination
for Cause, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
ninety (90) days


12

--------------------------------------------------------------------------------




following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve (12) months following Participant’s death. Unless otherwise provided by
the Administrator, if at the time of death Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan. The Participant’s status as a Service
Provider shall be deemed to have terminated on account of death if the
Participant dies within ninety (90) days (or such longer period of time as
determined by the Administrator, in its discretion) after the Participant’s
termination as a Service Provider.
(v) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s status as a Service Provider is terminated
for Cause, the Option shall terminate and cease to be exercisable immediately
upon such termination as a Service Provider.
(e) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 7(d) is prevented by the provisions
of Section 26 below, the Option shall remain exercisable until ninety (90) days
(or such longer period of time as determined by the Administrator, in its
discretion) after the date the Participant is notified by the Company that the


13

--------------------------------------------------------------------------------




Option is exercisable, but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement.
(f) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination of Service for Cause, if a sale within the
applicable time periods set forth in Section 7(d) of shares acquired upon the
exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit, or
(ii) the expiration of the term of such Option as set forth in the Award
Agreement.
8. Restricted Stock.
(a) Grant of Restricted Stock. The Administrator, in its sole discretion and
subject to the terms and conditions of the Plan, may grant Awards of Restricted
Stock to any individual as a material inducement to the individual becoming an
Employee, which grant shall become effective only if the individual actually
becomes an Employee. The Administrator, in its sole discretion and subject to
Section 6 of the Plan, shall determine the number of Shares to be granted to
each such individual.
(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement (which may be in electronic form) that will specify any
vesting conditions, the number of Shares granted, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. For
purposes of clarity, an Award of Restricted Stock may be granted without vesting
conditions or other restrictions. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares, if any, have lapsed.
(c) Transferability. Except as provided in this Section 8, Section 14 or the
Award Agreement, Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable vesting period (if any).
(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate. The Administrator may set restrictions based upon continued
employment or service, the achievement of specific performance objectives
(Company-wide, departmental, divisional, business unit, or individual),
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.
(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the vesting period or at such other time as the Administrator may determine. The
Administrator, in its discretion, may reduce or waive any vesting criteria and
may accelerate the time at which any restrictions will lapse or be removed. The
Administrator, in its discretion, may establish procedures regarding the release
of Shares


14

--------------------------------------------------------------------------------




from escrow or removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company.
(f) Legend on Certificates. The Administrator, in its discretion, may require
that one or more legends be place on the certificates representing Restricted
Stock to give appropriate notice of the applicable restrictions.
(g) Voting Rights. During the vesting period, Service Providers holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.
(h) Dividends and Other Distributions. During the vesting period, Participants
holding Shares of Restricted Stock will be entitled to receive all dividends and
other distributions paid with respect to such Shares, unless the Administrator
provides otherwise. Any such dividends or distributions shall be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid, unless otherwise provided
in the Award Agreement.
(i) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and, subject to Section 3, again will become available for
grant under the Plan.


9. Restricted Stock Units.
(a) Grant. The Administrator, in its sole discretion and subject to the terms
and conditions of the Plan, may grant Restricted Stock Units to any individual
as a material inducement to the individual becoming an Employee, which grant
shall become effective only if the individual actually becomes an Employee. The
Administrator, in its sole discretion and subject to Section 6 of the Plan,
shall determine the number of Shares to be covered by each such Award.
(b) Award Agreement. Each Award of Restricted Stock Units will be evidenced by
an Award Agreement (which may be in electronic form) that will specify any
vesting conditions, the number of Restricted Stock Units granted, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(c) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria (if any) in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon continued employment or service, the achievement of specific performance
objectives (Company-wide, departmental, divisional, business unit, or individual
goals (including, but not limited to, continued employment or service),
applicable federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(d) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.


15

--------------------------------------------------------------------------------




Notwithstanding the foregoing, at any time after the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout and may accelerate the
time at which any restrictions will lapse or be removed.
(e) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement; provided, however, that the timing of
payment shall in all cases comply with Section 409A to the extent applicable to
the Award. The Administrator, in its sole discretion, may settle earned
Restricted Stock Units in cash, Shares, or a combination of both.
(f) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company and, subject to
Section 3, again will become available for grant under the Plan.
(g) Voting Rights, Dividend Equivalents and Distributions. Participants shall
have no voting rights with respect to Shares represented by Restricted Stock
Units until the date of the issuance of such Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). However, the Administrator, in its discretion, may
provide in the Award Agreement evidencing any Restricted Stock Unit Award that
the Participant shall be entitled to receive Dividend Equivalents with respect
to the payment of cash dividends on Shares having a record date prior to the
date on which the Restricted Stock Units held by such Participant are settled or
forfeited. Such Dividend Equivalents, if any, shall be paid by crediting the
Participant with additional whole Restricted Stock Units as of the date of
payment of such cash dividends on Shares. The number of additional Restricted
Stock Units (rounded to the nearest whole number) to be so credited shall be
determined by dividing (i) the amount of cash dividends paid on such date with
respect to the number of Shares represented by the Restricted Stock Units
previously credited to the Participant by (ii) the Fair Market Value per Share
on such date. Such additional Restricted Stock Units shall be subject to the
same terms and conditions, including but not limited to vesting conditions, and
shall be settled in the same manner and at the same time as the Restricted Stock
Units originally subject to the Restricted Stock Unit Award. Settlement of
Dividend Equivalents may be made in cash, Shares, or a combination thereof as
determined by the Administrator. In the event of a dividend or distribution paid
in Shares or any other adjustment made upon a change in the capital structure of
the Company as described in Section 15 appropriate adjustments shall be made in
the Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
be entitled by reason of the Shares issuable upon settlement of the Award, and
all such new, substituted or additional securities or other property shall be
immediately subject to the same vesting conditions as are applicable to the
Award.
10. Stock Appreciation Rights.
(a) Grant of Stock Appreciation Rights. The Administrator, in its sole
discretion and subject to the terms and conditions of the Plan, may grant Stock
Appreciation Rights to any


16

--------------------------------------------------------------------------------




individual as a material inducement to the individual becoming an Employee,
which grant shall become effective only if the individual actually becomes an
Employee.
(b) Number of Shares. Subject to Section 6 and the other terms and conditions of
the Plan, the Administrator will have complete discretion to determine the
number of Shares subject to Stock Appreciation Rights granted to any Service
Provider.
(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Notwithstanding
the foregoing, Stock Appreciation Rights may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan. At any time after the grant of a Stock Appreciation
Right, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria and may accelerate the time at which any restrictions will
lapse or be removed.
(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement (which may be in electronic form) that will
specify the exercise price, the term of the Stock Appreciation Right, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 7(b) relating to the maximum term and Sections
7(d), 7(e) and 7(f) relating to exercise also will apply to Stock Appreciation
Rights.
(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
11. Performance Units and Performance Shares.


17

--------------------------------------------------------------------------------




(a) Grant of Performance Units/Shares. The Administrator, in its sole discretion
and subject to the terms and conditions of the Plan, may grant an Award of
Performance Units or Performance Shares to any individual as a material
inducement to the individual becoming an Employee, which grant shall become
effective only if the individual actually becomes an Employee. The
Administrator, in its sole discretion and subject to Section 6 of the Plan,
shall determine the number of Shares to be covered by each such Award.
(b) Award Agreement. Each Award of Performance Shares and Performance Units will
be evidenced by an Award Agreement (which may be in electronic form) that will
specify any vesting conditions, the number of Performance Shares or Performance
Units, as applicable, granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
(c) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(d) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) (if any) in its discretion
which, depending on the extent to which they are met, will determine the number
or value of Performance Units or Performance Shares, as applicable, that will be
paid out to the Service Providers. The time period during which the performance
objectives or other vesting provisions must be met is the Performance Period.
Each Award of Performance Units and Performance Shares will be evidenced by an
Award Agreement that will specify the Performance Period, and such other terms
and conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set vesting criteria based upon continued employment or
service, the achievement of specific performance objectives (Company-wide,
departmental, divisional, business unit, or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws or any other basis determined by the Administrator in its
discretion.
(e) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units or Performance Shares, as applicable,
will be entitled to receive a payout of the number of Performance Units or
Performance Shares, as applicable, earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit or Performance Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit or Performance
Share, as applicable, and may accelerate the time at which any restrictions will
lapse or be removed.
(f) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units and Performance Shares will be made as soon as practicable
after the expiration of the applicable Performance Period or as otherwise
determined by the Administrator; provided, however, that the timing of payment
shall in all cases comply with Section 409A to the extent applicable to the
Award. The Administrator, in its sole discretion, may


18

--------------------------------------------------------------------------------




pay earned Performance Units and Performance Shares in the form of cash, in
Shares or in a combination thereof.
(g) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units or Performance Shares, as
applicable, will be forfeited to the Company, and, subject to Section 3, again
will be available for grant under the Plan.
(h) Voting Rights, Dividend Equivalents and Distributions. Participants shall
have no voting rights with respect to Shares represented by Performance Units or
Performance Shares until the date of the issuance of such Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). However, the Administrator, in its discretion,
may provide in the Award Agreement evidencing any Award of Performance Shares
that the Participant shall be entitled to receive Dividend Equivalents with
respect to the payment of cash dividends on Shares having a record date prior to
the date on which the Performance Shares are settled or forfeited. Such Dividend
Equivalents, if any, shall be paid by crediting the Participant with additional
whole Performance Shares as of the date of payment of such cash dividends on
Shares. The number of additional Performance Shares (rounded to the nearest
whole number) to be so credited shall be determined by dividing (i) the amount
of cash dividends paid on such date with respect to the number of Shares
represented by the Performance Shares previously credited to the Participant by
(ii) the Fair Market Value per Share on such date. Such additional Performance
Shares shall be subject to the same terms and conditions, including but not
limited to vesting conditions, and shall be settled in the same manner and at
the same time (or as soon thereafter as practicable) as the Performance Shares
originally subject to the Award of Performance Shares. Settlement of Dividend
Equivalents may be made in cash, Shares, or a combination thereof as determined
by the Administrator, and may be paid on the same basis as settlement of the
related Performance Share. Dividend Equivalents shall not be paid with respect
to Performance Units. In the event of a dividend or distribution paid in Shares
or any other adjustment made upon a change in the capital structure of the
Company as described in Section 15 appropriate adjustments shall be made in the
Participant’s Award of Performance Shares so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
be entitled by reason of the Shares issuable upon settlement of the Award, and
all such new, substituted or additional securities or other property shall be
immediately subject to the same vesting conditions as are applicable to the
Award.
12. Performance Bonus Awards.
(a) Grant of Performance Bonus Awards. Subject to the terms and conditions of
the Plan, Performance Bonus Awards may be granted to Employees at any time and
from time to time, as will be determined by the Administrator, in its sole
discretion, in the form of a cash bonus payable upon the attainment of
Performance Goals or other performance objectives that are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.


19

--------------------------------------------------------------------------------




(b) Subject to Section 6 and the other terms and conditions of the Plan, the
Administrator will have complete discretion to determine the amount of the cash
bonus that may be earned under a Performance Bonus Award.
13. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise or as otherwise required by Applicable Law, vesting of Awards
granted hereunder will be suspended during any unpaid personal leave of absence
other than a Company-approved sabbatical, such that vesting shall cease on the
first day of any such unpaid personal leave of absence and shall only recommence
upon return to active service. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.
14. Transferability of Awards.
(a) Unless determined otherwise by the Administrator, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant (or the
Participant’s guardian or legal representative). If the Administrator makes an
Award transferable, such Award will contain such additional terms and conditions
as the Administrator deems appropriate. Notwithstanding anything to the contrary
in the Plan, in no event will the Administrator have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.
15. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property, but excepting
normal cash dividends), recapitalization, stock split, reverse stock split,
reorganization, reincorporation, reclassification, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase, or exchange of Shares or
other securities of the Company, or other change in the corporate structure of
the Company affecting the Shares occurs, the Administrator, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will equitably adjust the number and class of
shares of stock that may be delivered under the Plan and the number, class, and
price of shares of stock covered by each outstanding Award, the numerical Share
limits in Section 3 of the Plan and the per person numerical Share limits in
Section 6. Notwithstanding the preceding, the number of Shares subject to any
Award always shall be a whole number. Any fractional share resulting from an
adjustment pursuant to this Section 15(a) shall be rounded down to the nearest
whole number, and in no event may the exercise or purchase price under any Award
be decreased to an amount less than the par value, if any, of the stock subject
to such Award.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised (with respect to an Option or
SAR) or vested (with respect to an Award other than an Option or SAR), an Award
will terminate immediately prior to the consummation of such proposed action.


20

--------------------------------------------------------------------------------




(c) Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines (subject to the provisions
of the following paragraph), including, without limitation, that each Award be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. The
Administrator will not be required to treat all Awards similarly in the
transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, unless determined
otherwise by the Administrator, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met. In addition, if an Option or Stock Appreciation
Right is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
16. Deferrals. The Administrator, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and


21

--------------------------------------------------------------------------------




procedures as shall be determined by the Administrator in its sole discretion
and, unless otherwise expressly determined by the Administrator, shall comply
with the requirements of Section 409A.
17. Tax.
(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any Tax
Obligations are due, the Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations.
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Administrator in its discretion from time to time, these
methods may include one or more of the following (A) paying cash, (B) having the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the amount required or permitted by the Administrator to be withheld or
remitted, (C) delivering to the Company already-owned Shares having a Fair
Market Value equal to the amount required or permitted by the Administrator to
be withheld or remitted, (d) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the Tax Obligations required or permitted by the Administrator to be withheld
or remitted, (e) retaining from salary or other amounts payable to the
Participant cash having a sufficient value to satisfy the Tax Obligations, or
(f) any other means which the Administrator, in its sole discretion, determines
to both comply with Applicable Laws, and to be consistent with the purposes of
the Plan. The amount of Tax Obligations will be deemed to include any amount
that the Administrator agrees may be withheld at the time the election is made,
not to exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant or the Company, as
applicable, with respect to the Award on the date that the amount of tax or
social insurance liability to be withheld or remitted is to be determined. The
Fair Market Value of the Shares to be withheld or delivered shall be determined
as of the date that the Tax Obligations are required to be withheld.
(c) Compliance with Section 409A. Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. The Plan, each Award and
each Award Agreement under the Plan is intended to be exempt from or otherwise
meet the requirements of Section 409A and will be construed and interpreted,
including but not limited to with respect to ambiguities or ambiguous terms, in
accordance with such intent, except as otherwise specifically determined in the
sole discretion of the Administrator. To the extent that an Award or payment, or
the settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred


22

--------------------------------------------------------------------------------




in a manner that will meet the requirements of Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Section 409A. Notwithstanding any contrary
provision of the Plan, in no event will the Company be obligated to pay or
reimburse the Participant (or any permitted transferee) for any tax or other
cost under or in connection with Section 409A.
18. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
19. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
20. Term of Plan. The Plan originally became effective on July 10, 2014 and will
continue in effect for a term of ten (10) years from such date unless terminated
earlier under Section 21 of the Plan.
21. Amendment and Termination of the Plan.
(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent that the Administrator (in its discretion)
determines such approval is necessary to comply with Applicable Laws.


(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
22. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
23. Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to


23

--------------------------------------------------------------------------------




make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions (or any part thereof) of the Plan
shall not in any way be affected or impaired thereby.
24. Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
25. Unfunded Obligation. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974. No Participating Company shall be required to segregate any monies from
its general funds, or to create any trusts, or establish any special accounts
with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Administrator
or any Participating Company and a Participant, or otherwise create any vested
or beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.
26. Conditions Upon Issuance of Shares.
(a) Legal Compliance. The granting of Awards and the issuance and delivery of
Shares under the Plan shall be subject to all Applicable Laws, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Shares will not be issued pursuant to the exercise or vesting of an
Award unless the exercise or vesting of such Award and the issuance and delivery
of such Shares will comply with Applicable Laws and will be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
27. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained. The
Company will use its reasonable good faith efforts (as determined by the


24

--------------------------------------------------------------------------------




Administrator) to obtain any approval, authority, registration, qualification or
rule compliance described in this Section 27.
28. Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company or Subsidiary
policies, breach of non-competition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or its
Subsidiaries. The Administrator may also require the application of this Section
with respect to any Award previously granted to a Participant even without any
specified terms being included in any applicable Award Agreement to the extent
required under Applicable Laws.
 




25

--------------------------------------------------------------------------------






a2014inducementequity_image1.jpg [a2014inducementequity_image1.jpg]
 
 
salesforce.com, inc.
 
ID: [            ]
 
The Landmark@One Market Street
 
Suite 300
 
San Francisco, CA 94105
 
 
Notice of Grant of Stock Options and Terms and Conditions of Stock Options
(together, with the exhibits and appendices thereto, the “Agreement”)
 
 

 
 
 
 
 
 
 
 
 
FIRST_NAME: LAST_NAME:
 
Award Number:
 
[Number]
 
 
 
[ADDRESS]
 
Plan:
 
2014 Inducement Equity Incentive Plan, as amended and restated
 
 
 
[ADDRESS LINE 2]
 
ID:
 
[ID]
 
 
 
[ADDRESS LINE 2]
 
 
 
 
 

Effective [GRANT DATE] (the “Grant Date”) you have been granted a Nonstatutory
Stock Option to purchase [NUMBER] shares of salesforce.com, inc. (the “Company”)
common stock (the “Option”) at an exercise price per share of $[XX.XX]. The
Option is intended as a material inducement to your becoming an Employee.
The total price of the Shares subject to the Option is $[XX.XX].
[Vest Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule/Expiration: Subject to any acceleration provisions contained in
the Plan and/or this Agreement [and/or [INSERT REFERENCE TO CONTRACT(S)
CONTAINING ACCELERATION PROVISIONS, E.G., AS APPROPRIATE: the Change of Control
and Retention Agreement between you and the Company dated [DATE]; and/or the
offer letter between you and the Company (or the Parent or Subsidiary of the
Company employing you) dated [DATE]; and/ or the letter from the Company dated
[DATE] detailing the Company’s intention to grant stock options to you; and/or
any Change of Control and Retention Agreement that has been or is, after the
date of this Agreement, entered into between you and the Company],





--------------------------------------------------------------------------------




the Option will vest and remain exercisable thereafter based upon the following
parameters as more fully described in the Terms and Conditions of Stock Options
attached hereto (subject to earlier termination as provided in paragraphs 2 and
3 of the Terms and Conditions of Stock Options):
 
 
 
 
 
 
 
 
Shares
 
Vest Date
 
Full Vest
 
Expiration
 
 
 
 
[#]
 
[On Vest Date]
 
[XX/XX/XX]
 
[XX/XX/XX]
 
 
 
 
[#]
 
[Monthly]
 
[XX/XX/XX]
 
[XX/XX/XX]



[To be added as appropriate: The Option granted hereunder is subject to the
terms and conditions of any [Change of Control and Retention Agreement between
you and the Company (whether entered into before, on or after the Grant Date)
[ADD OTHER CONTRACTS AS APPROPRIATE, e.g., as appropriate: and/or the offer
letter between you and the Company (or the Parent or Subsidiary of the Company
employing you) dated [DATE]; and/or the letter from the Company dated [DATE]
detailing the Company’s intention to grant stock options to you. Further, the
first sentence of paragraph 24 of this Agreement shall be deemed to read, “This
Agreement, along with the [Change of Control and Retention Agreement][ADD OTHER
CONTRACTS AS APPROPRIATE] between Participant and the Company, constitutes the
entire understanding of the parties on the subjects covered.”]
By signifying my acceptance below (either by my electronic or written
signature), I agree that the Option is granted under and governed by the terms
and conditions of the 2014 Inducement Equity Incentive Plan, as amended and
restated (the “Plan”) and the Agreement (including this Notice of Grant of Stock
Options, the Terms and Conditions of Stock Options and any exhibits or
appendices thereto), all of which are attached and made a part of this package.
I understand that additional important terms and conditions, including regarding
vesting and forfeiture, of this Option are contained in the rest of the
Agreement and in the Plan.
I understand that there may be adverse tax consequences as a result of my
exercise or disposition of the Shares subject to my Option. I represent that the
Company has urged me to consult with a tax consultant, that I have had the
opportunity to consult with any tax consultants that I deem advisable in
connection with the receipt or disposition of the Shares, and that I am not
relying on the Company for any tax advice. I agree to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement. I agree to notify the
Company upon any change in the residence address indicated for me above.
By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”


    

--------------------------------------------------------------------------------




Be sure to retain a copy of your returned electronically signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Global Equity Plan Services Department (see paragraph 13 of the Terms
and Conditions). If you prefer not to electronically sign this Agreement, you
may accept this Agreement by signing a paper copy of the Agreement and
delivering it to Global Equity Plan Services Department.






    

--------------------------------------------------------------------------------






SALESFORCE.COM, INC.
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF STOCK OPTIONS
Grant #             
1. Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant of Stock Options (the
“Notice of Grant”), at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Agreement and the salesforce.com, Inc. 2014 Inducement Equity Incentive Plan, as
amended and restated (the “Plan”), which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan will have the
same defined meanings in this Stock Option Agreement (the “Agreement”), which
includes the Notice of Grant and Terms and Conditions of Stock Option Grant and
all exhibits to the Agreement. This Option is a Nonstatutory Stock Option that
is not intended to qualify as an Incentive Stock Option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
2. Vesting Schedule. Except as otherwise provided in paragraph 4 and subject to
any acceleration provisions contained in the Plan or set forth in this
Agreement, the Option awarded by this Agreement will vest and be exercisable, in
whole or in part, in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Grant Date until the date such vesting occurs.
Notwithstanding anything in this paragraph 2 to the contrary, and except as
otherwise provided by the Administrator or as required by Applicable Laws,
vesting of the Option shall be suspended during any unpaid personal leave of
absence other than a Company-approved sabbatical and other than military leave
such that vesting shall cease on the first day of any such unpaid personal leave
of absence and shall only recommence upon return to active service; provided,
however, that no vesting credit will be awarded for the time vesting has been
suspended during such leave of absence.
3. Termination Period.
(a) Generally. The Option will be exercisable until 5:00 pm local Pacific Time
on the ninetieth (90th) day after the date Participant ceases to be a Service
Provider for reasons other than Cause or Participant’s death or Disability. In
the event Participant ceases to be a Service Provider due to Participant’s death
or Disability, the Option will be exercisable until the close of business on the
one (1) year anniversary of the date Participant ceases to be a Service
Provider. Participant’s status as a Service Provider shall be deemed to have
terminated on account of death if Participant dies within ninety (90) days after
the date Participant ceases to be a Service Provider. In the event Participant
ceases to be a Service Provider due to Cause, the Option will terminate and
cease to be exercisable immediately upon the date Participant ceases to be a
Service Provider. For purposes of the Option, Participant’s engagement as a
Service Provider





--------------------------------------------------------------------------------




will be considered terminated as of the date that Participant is no longer
actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or engagement
agreement, if any), and, unless otherwise expressly provided in this Agreement
(including by reference in the Notice of Grant to other arrangements or
contracts) or determined by the Administrator, (i) Participant’s right to vest
in the Option under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s employment or engagement
agreement, if any, unless Participant is providing bona fide services during
such time), and (ii) the period (if any) during which Participant may exercise
the Option after such termination of Participant’s engagement as a Service
Provider will commence on the date Participant ceases to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where Participant is employed or terms of Participant’s
employment or engagement agreement, if any; the Company shall have the
discretion to determine when Participant is no longer actively providing
services for purposes of the Option (including whether Participant may still be
considered to be providing services while on a leave of absence).
(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
(i) Participant ceases to be a Service Provider for reasons other than as a
result of Cause and (ii) the exercise of the Option within the applicable time
periods set forth in paragraph 3(a) is prevented by Section 27 of the Plan, the
Option shall remain exercisable until the close of business of the ninetieth
(90th) day after the date Participant is notified by the Company that the Option
is exercisable, but in any event no later than the expiration of the term of the
Option as set forth in the Notice of Grant.
(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if (i) Participant ceases to be a Service Provider for reasons other
than as a result of Cause and (ii) a sale within the applicable time periods set
forth in paragraph 3(a) of Shares acquired upon the exercise of the Option would
subject Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (x) the close of
business of the tenth (10th) day following the date on which a sale of such
Shares by Participant would no longer be subject to such suit or (y) the
expiration of the term of such Option as set forth in the Notice of Grant.
(d) Limitations. Notwithstanding anything in Sections 3(a), (b), or (c) to the
contrary, in no event may the Option be exercised after the close business on
the expiration of the term of the Option as set forth in the Notice of Grant,
and the Option may be subject to earlier termination as provided in Sections
15(b) and (c) of the Plan.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
 
5. Exercise of Option.
(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
(b) Method of Exercise. This Option is exercisable in a manner and pursuant to
such procedures as the Company may determine, which may include (but is not
limited to) by delivery of an exercise notice, in the form attached as Exhibit C
(the “Exercise Notice”), which will state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together and of any Tax Obligations. This Option will
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price. This Option may not
be exercised for a fraction of a Share and the Company will not issue fractional
Shares upon exercise of this Option.
6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a) cash;
(b) check;
(c) consideration received by the Company under a formal cashless exercise
program (whether through a broker, net exercise program or otherwise) adopted by
the Company in connection with the Plan;
(d) if Participant is a U.S. Employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; or
(e) by such other consideration as may be approved by the Administrator from
time to time to the extent permitted by Applicable Laws.
7. Tax Obligations.
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends or other distributions, and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Grant Date
and the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to honor the exercise and refuse to
deliver the Shares or the proceeds from the sale of the Shares.
(b) Withholding of Taxes. Prior to the relevant taxable or tax withholding
event, as applicable, Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax Obligations.
In this regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax Obligations by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization) without further consent. Alternatively, the Company, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy his or her obligations for Tax
Obligations, in whole or in part (without limitation) by delivery of cash or
check to the Company or the Employer or by means of withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer. Finally, to the extent determined appropriate by
the Administrator in its discretion, the Company will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant. For avoidance of doubt, if Participant is
a non-U.S. employee, payment of Tax Obligations may not be effectuated by
surrender of other Shares with a Fair Market Value equal to the amount of any
Tax Obligations. Further, depending on the withholding method, the Company may
withhold or account for Tax Obligations by considering maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent; provided,
however, that where the application of such maximum rates would, in the
Company’s determination, result in adverse accounting consequences to the
Company, the Company shall withhold only amounts sufficient to meet the minimum
statutory Tax Obligations required to be withheld or remitted with respect to
the Option.
(c) Code Section 409A. Under Section 409A, an option that was granted with a per
Share Exercise Price that is determined by the Internal Revenue Service (the
“IRS”) to be less than the fair market value of a Share on the Grant Date (a
“Discount Option”) may be considered “deferred compensation.” For a Participant
who is or becomes subject to U.S. Federal income taxation, a Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges. The Discount Option may also
result in additional state income, penalty and interest charges to Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share Exercise Price of this Option equals or
exceeds the Fair Market Value of a Share on the Grant Date in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the Grant Date, Participant will be solely responsible for
Participant’s costs related to such a determination, if any.


8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH ANY RIGHT OF THE PARTICIPANT OR OF
THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10. Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
(b) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;
(c) Participant is voluntarily participating in the Plan;
(d) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(e) the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted;
(g) if the Shares underlying the Option do not increase in value, the Option
will have no value;
(h) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
 
(i) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(j) the following provisions apply only if Participant is providing services
outside the United States:
 
 
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

 
 
(ii)
none of the Company, the Employer or any Participating Company shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Option or of any
amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise; and

 
 
(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of Participant’s engagement as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
a Service Provider or the terms of Participant’s employment or engagement
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Employer, the Company or any Participating
Company, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company or any Participating Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any
Participating Company for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to stock awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed in care of Global Equity Plan Services
Department, at salesforce.com, inc., The Landmark Bldg., One Market Street,
Suite 300, San Francisco, CA 94105, or at such other address as the Company may
hereafter designate in writing.
14. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
16. Additional Conditions to Issuance of Certificates for Shares of Stock. If at
any time the Company determines, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations under the rulings or regulations of the United States Securities and
Exchange Commission or any other governmental regulatory body or the clearance,
consent or approval of the United States Securities and Exchange Commission or
any other governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, clearance, consent
or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Assuming such compliance, for income
tax purposes the exercised Shares will be considered transferred to Participant
on the date the Option is exercised with respect to such exercised Shares.
17. Plan Governs. This Agreement and the Option granted hereunder are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
20. Language. If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
22. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
23. Governing Law and Venue. This Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Francisco County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.
24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with the Option, or if
necessary to comply with any applicable laws in the jurisdiction in which
Participant resides and/or is rendering services.


25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an “Option” under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time to the
extent permitted by the Plan.
26. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
27. Legends. The Company may at any time place legends referencing restrictions
imposed by any Applicable Laws on all certificates representing Shares subject
to the provisions of this Agreement.
28. Country Addendum. Notwithstanding any provisions in this Agreement, the
Option grant shall be subject to any special terms and conditions for
Participant’s country set forth in the Country Addendum attached to this
Agreement. Moreover, if Participant relocates to one of the countries included
in the Country Addendum, the special terms and conditions for such country will
apply to Participant to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.

 
a2014inducementequity_image2.jpg [a2014inducementequity_image2.jpg]
 
 
salesforce.com, inc.
 
ID: [            ]
 
The Landmark@One Market Street
 
Suite 300
 
San Francisco, CA 94105
 
 
Notice of Grant of Restricted Stock Units and Terms and Conditions of Restricted
Stock Units (together, with the exhibits and appendices thereto, the
“Agreement”)
 
 

 
 
 
 
 
 
 
 
 
FIRST_NAME: LAST_NAME:
 
Award Number:
 
[Number]
 
 
 
[ADDRESS]
 
Plan:
 
2014 Inducement Equity Incentive Plan, as amended and restated
 
 
 
[ADDRESS LINE 2]
 
ID:
 
[ID]
 
 
 
[ADDRESS LINE 2]
 
 
 
 
 

Effective [GRANT DATE] (the “Grant Date”) you have been granted an award of
[NUMBER] Restricted Stock Units (the “Award”). These units are restricted until
the vest date(s), at which time, subject to satisfaction of the applicable
requirements set forth in the Plan and the Agreement, you will receive Shares of
salesforce.com, inc. (the Company) common stock. This Award is intended as a
material inducement to your becoming an Employee.
[Vesting Commencement Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule: Subject to any acceleration provisions contained in the Plan
and/or this Agreement [and/or [INSERT REFERENCE TO CONTRACT(S) CONTAINING
ACCELERATION PROVISIONS, E.G., AS APPROPRIATE: the Change of Control and
Retention Agreement between you and the Company dated [DATE]; and/or the offer
letter between you and the Company (or the Parent or Subsidiary of the Company
employing you) dated [DATE]; and/or the letter from the Company dated [DATE]
detailing the Company’s intention to grant restricted stock units to you; and/or
any Change of Control and Retention Agreement that has been or is, after the
date of this Agreement, entered into between you and the Company]: [INSERT
VESTING SCHEDULE, E.G.: Twenty-five percent (25%) of the Restricted Stock Units
shall vest on the first anniversary of the Grant Date and one sixteenth
(1/16th) of the Restricted Stock Units shall vest quarterly thereafter, subject
to your remaining a Service Provider through each such vesting date.]
 
[To be added as appropriate: The Restricted Stock Units granted hereunder are
subject to the terms and conditions of any [Change of Control and Retention
Agreement between you and the Company (whether entered into before, on or after
the Grant Date) [ADD OTHER CONTRACTS AS APPROPRIATE, e.g., as appropriate:
and/or the offer letter between you and the Company (or the Parent or Subsidiary
of the Company employing you) dated [DATE]; and/or the letter from the Company
dated [DATE] detailing the Company’s intention to grant restricted stock units
to you. Further, the first sentence of paragraph 26 of this Restricted Stock
Unit Agreement shall be deemed to read, “This Agreement, along with the [Change
of Control and Retention Agreement][ADD OTHER CONTRACTS AS APPROPRIATE] between
Participant and the Company, constitutes the entire understanding of the parties
on the subjects covered.”]
By signifying my acceptance below (either by my electronic or written
signature), I agree that the Award is granted under and governed by the terms
and conditions of the 2014 Inducement Equity Incentive Plan, as amended and
restated (the “Plan”) and the Agreement (including this Notice of Grant of
Restricted Stock Units, the Terms and Conditions of Restricted Stock Units and
any exhibits or appendices thereto), all of which are attached and made a part
of this package.
I understand that there may be adverse tax consequences as a result of my
receipt or disposition of the Shares issued as payment for the vested Restricted
Stock Units. I represent that the Company has urged me to consult with a tax
consultant, that I have had the opportunity to consult with any tax consultants
that I deem advisable in connection with the receipt or disposition of the
Shares, and that I am not relying on the Company for any tax advice. I agree to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement. I
agree to notify the Company upon any change in the residence address indicated
for me above.
By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”
Be sure to retain a copy of your returned electronically signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Global Equity Plan Services Department (see paragraph 14 of the Terms
and Conditions). If you prefer not to electronically sign this Agreement, you
may accept this Agreement by signing a paper copy of the Agreement and
delivering it to Global Equity Plan Services Department.
 


SALESFORCE.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant #             
1. Grant. The Company hereby grants to the individual (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which
these Terms and Conditions of Restricted Stock Units (together with the Grant
Notice and attachments to each document, the “Agreement”) are attached, an Award
of Restricted Stock Units upon the terms and conditions set forth in this
Agreement and the salesforce.com, inc. 2014 Inducement Equity Incentive Plan, as
amended and restated (the “Plan”), which is incorporated herein by reference.
2. Company’s Obligation to Pay. For each Restricted Stock Unit that vests,
Participant will receive one Share. Unless and until the Restricted Stock Units
have vested in the manner set forth in paragraphs 3 or 4, Participant will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Restricted Stock Units that vest in accordance with
paragraphs 3 or 4 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any obligations for Tax Obligations. Payment of any vested Restricted Stock
Units shall be made in whole shares of Shares only.
3. Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the Restricted Stock Units awarded by
this Agreement shall vest in accordance with the vesting schedule set forth in
the Grant Notice, provided that Participant has continuously remained a Service
Provider from the Grant Date through the relevant vesting date. Notwithstanding
anything in this paragraph 3 to the contrary, and except as otherwise provided
by the Administrator or as required by Applicable Law, vesting of the Restricted
Stock Units shall be suspended during any unpaid personal leave of absence other
than a Company-approved sabbatical and other than military leave such that
vesting shall cease on the first day of any such unpaid personal leave of
absence and shall only recommence upon return to active service; provided,
however, that no vesting credit will be awarded for the time vesting has been
suspended during such leave of absence.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. Subject to the
provisions of this paragraph 4, if the Administrator, in its discretion,
accelerates the vesting of all or a portion of any unvested Restricted Stock
Units, the payment of such accelerated Restricted Stock Units shall be made as
soon as practicable upon or following the accelerated vesting date; provided,
however, that if Participant is subject to a Change of Control and Retention
Agreement or other agreement with or authorized by the Company (or with its
Parent or one of its Subsidiaries) providing for acceleration of vesting of the
Restricted Stock Units, in each case entered into prior to the Grant Date, and
such agreement provides different timing of payment for such accelerated
Restricted Stock Units, the timing in such agreement shall control (provided
that, if Participant is a U.S. taxpayer, such timing is compliant with
Section 409A or results in such accelerated Restricted Stock Units being exempt
from Section 409A, and subject to any delay required below by this paragraph 4;
otherwise, this paragraph 4 shall control). Notwithstanding anything in the
Plan, this Agreement or any other agreement (whether entered into before, on or
after the Grant Date) to the contrary, if the Administrator, in its discretion,
following the Grant Date provides for the further acceleration of vesting of any
of the Restricted Stock Units subject to this Award, if Participant is a U.S.
taxpayer, the payment of such accelerated Restricted Stock Units may only be
made at a time or times that would result in such Restricted Stock Units to be
exempt from or complying with the requirements of Section 409A. The prior
sentence may be superseded in a future agreement or amendment to this Agreement
only by direct and specific reference to such sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a U.S. taxpayer
and a “specified employee” within the meaning of Section 409A at the time of
such termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement that it and all payments and benefits
to U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
5. Payment after Vesting. The payment of Shares that vest pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A, unless otherwise determined by the
Administrator if Participant is not a U.S. taxpayer. The prior sentence may be
superseded in a future agreement or amendment to this Agreement only by direct
and specific reference to such sentence. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 8. Any Restricted Stock Units that vest in
accordance with paragraph 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in accordance with the provisions of
such paragraph, subject to paragraph 8. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Agreement.


6. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company, and
Participant’s right to acquire any Shares hereunder will immediately terminate.
The date of Participant’s termination as a Service Provider is detailed in
paragraph 11(g).
7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8. Tax Obligations.
 
 
(a)
Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or other distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction. If Participant fails to make satisfactory arrangements for the
payment of any required Tax Obligations hereunder at the time of the applicable
taxable event, Participant acknowledges and agrees that the Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares.

(b) Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, Participant generally will recognize immediate U.S.
taxable income if Participant is a U.S. taxpayer. If Participant is a non-U.S.
taxpayer, Participant will be subject to applicable taxes in his or her
jurisdiction. Participant hereby agrees to make, prior to vesting and/or
settlement of the Restricted Stock Units, adequate provision (in a manner
acceptable to the Company, which may include by check, wire transfer, by
withholding from Participant’s wages or other cash compensation payable to the
Participant by the Company or the Employer or by means of a Cashless Exercise)
for any sums required to satisfy the Tax Obligations arising in connection with
Participant’s Restricted Stock Units (including Shares thereunder). If
Participant fails to make such satisfactory arrangements, Participant hereby
expressly consents to pay by Cashless Exercise any Tax Obligations. In addition,
Participant hereby expressly confers on the Company a power of attorney to
irrevocably instruct a broker to assign to the Company the proceeds of the sale
of that number of Shares necessary to pay any Tax Obligations. For this purpose,
a “Cashless Exercise” means the delivery of a properly executed tax withholding
notice together with irrevocable instructions to a broker in a form acceptable
to the Company providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the Shares to be issued as payment for
vested Restricted Stock Units pursuant to a program or procedure approved by the
Company. The Company reserves, at any and all times, the right in the Company’s
sole and absolute discretion, to establish, decline to approve or terminate any
such program or procedure, including with respect to Participant notwithstanding
that such program or procedures may be available to others. Notwithstanding the
foregoing, if Participant fails to deliver a properly executed tax withholding
notice to the Company in a form acceptable to the Company, a “Cashless Exercise”
means the delivery by the Company of irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of the sale of that
number of Shares necessary to pay any Tax Obligations. Finally, depending on the
withholding method, the Company may withhold or account for Tax Obligations by
considering maximum applicable rates, in which case Participant will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
Common Stock equivalent; provided, however, that where the application of such
maximum rates would, in the Company’s determination, result in adverse
accounting consequences to the Company, the Company shall withhold only amounts
sufficient to meet the minimum statutory Tax Obligations required to be withheld
or remitted with respect to the Restricted Stock Units.
9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY (OR THE
EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
11. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
 
 
(a)
the grant of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

 
 
(b)
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of the Company;

 
 
(c)
Participant is voluntarily participating in the Plan;

 
 
(d)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units
are not intended to replace any pension rights or compensation;

 
 
(e)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 
 
(f)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted;

 
 
(g)
for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);

 
 
(h)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and

 
 
(i)
the following provisions apply only if Participant is providing services outside
the United States:

 
 
i.
the Restricted Stock Units and the Shares subject to the Restricted Stock Units
are not part of normal or expected compensation or salary for any purpose;

 
 
ii.
Participant acknowledges and agrees that none of the Company, the Employer or
any Participating Company shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement; and

 
 
iii.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant’s
status as a Service Provider (for any reason whatsoever whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and in consideration of the grant of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any
Participating Company or the Employer, waives his or her ability, if any, to
bring any such claim, and releases the Company, any Participating Company and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim.

12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
13. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer, the Company and any
Participating Company for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Global Equity
Plan Services Department, at salesforce.com, inc., The Landmark Bldg., One
Market Street, Suite 300, San Francisco, CA 94105, or at such other address as
the Company may hereafter designate in writing.
15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until you have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
16. Restrictions on Sale of Securities. Any sale of the Shares issued under this
Agreement will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other Applicable Laws.
17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company determines, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
19. Plan Governs. This Agreement and the Restricted Stock Units granted
hereunder are subject to all the terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.
20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
21. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
22. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
24. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
25. Governing Law and Venue. This Agreement will be governed by, and construed
in accordance with, the laws of the state of California without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises under this Award of Restricted Stock Units or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
San Francisco County, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this Award
of Restricted Stock Units is made and/or to be performed.
26. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this Award of Restricted Stock Units, or if necessary to comply with
any applicable laws in the jurisdiction in which Participant resides and/or is
rendering services.
27. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and that he or she has received, read and
understood a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.
28. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
 
29. Country Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Participant’s country. Moreover,
if Participant relocates to one of the countries included in the Country
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Country Addendum constitutes part of this Agreement.
 


    